Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 4,292,555 in view of Unno US 2005/0184699.

Regarding Claim 1, Schaefer discloses a single phase AC motor (Col. 2, Ln 26) containing a start winding circuit (Fig. 1) comprising 
a rotor (Col. 4, Ln 39) and 
a stator (Col. 2, Ln 29), wherein the stator is wound with a main winding, (item 10) a start winding, (item11) and an exciter winding coil, (item 31), 
wherein the exciter winding is separate and distinct from the main winding and the start winding, (Col. 3, Ln 28-34) and 	
Schaefer do not disclose wherein the exciter winding coil is connected to an AC-DC convertor to generate DC voltage to power a voltage controlled timing switch circuit to activate and inactivate the start winding of the motor.
However, Unno disclose wherein the exciter winding coil (See Fig. 3, item S) is connected to an AC-DC convertor (See Fig. 3, item 54) to generate DC voltage to power a voltage controlled timing switch circuit to activate and inactivate the start winding of the motor. (Abstract….The control circuit (50) preferably includes a current detecting circuit (52) for detecting the inrush current and a voltage generating circuit (54) for generating the voltage in response to the detected inrush current.  At the startup of motor (20) the control circuit (50) allows triac (40) to turn on by providing the gate terminal (G) with the voltage based on the inrush current.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a voltage controlled timing switch circuit to the device of Schaefer as per Unno, the motivation being that the triac control circuit supplies voltage to the triac gate terminal that is in conformity with the incoming current, to make the 

Regarding Claim 3, Schaefer disclosed the circuit as in claim 8, wherein said coil exciter winding is wound on the axis of said start winding. (See the location of the Auxiliary/Exciter winding 31, in relation to the start winding11 of Fig. 1, the examiner has interpret this connection as claimed)

Regarding Claim 4, Schaefer disclosed the circuit as in claim 8, wherein said coil exciter winding is wound on the axis of said main winding. (See the location of the Auxiliary/Exciter winding 31, in relation to the main winding81 of Fig. 7, the examiner has interpret this connection as claimed)

Regarding Claim 5, Schaefer disclosed the circuit as in claim 8, wherein said coil exciter winding is wound between said start and main windings. (See the location of the Auxiliary/Exciter winding 31, in relation to the start winding11 and main winding, the examiner has interpret this connection as claimed)

Regarding claim 6, Schaefer disclose the circuit as in claim 8, wherein said coil exciter winding and said trigger means are connected to one side of said start winding. (See the connecting of the Auxiliary/Exciter winding 31 and triac16 of the trigger circuit 21)

(Note: The electrical degree between the Auxiliary/Exciter winding 31 and the main winding 10 are interpreted as the claimed degree)

Regarding Claim 8, Schaefer teach a start winding cut-out circuit for a single phase AC electric motor, (is a schematic diagram of a control circuit in accordance with the invention and is being interpreted as the claimed cut-out circuit) 
wherein the motor contains a stator with a main winding (Col. 2, Ln 28-29), and 
a start winding each wound on said stator (Col. 2, Ln 28-29); 
comprising a rotor (Col. 4, Ln 39) and a stator 
wherein said circuit comprises a) an exciter winding, (Note: the auxiliary coils 31 is interpreted as the exciter winding) separate and distinct from the main winding and the start winding and also wound on said stator (Col. 5, Ln 5-15), which exciter winding is magnetically coupled to the start winding, the main winding, or both which induce voltage in said exciter winding to power said circuit, (Col. 9, Ln 3-12)
b) a normally closed solid state switch connected to a gate of a Triac, which Triac is connected to the start winding, which normally closed solid state switch actuates in response to voltage from said exciter winding, (Col. 2, Ln 49-68) and 
Schaefer do not teach a voltage controlled timing circuit connected to the normally closed solid state switch comprising a resistor and capacitor to control actuation of said normally closed solid state switch and Triac, wherein said Triac and said start winding are connected in series, and wherein said Triac and start winding are connected in parallel with said main winding. 
voltage controlled timing circuit (See Fig. 7) connected to the normally closed solid state switch (90, 92) comprising a resistor (82) and capacitor (C1) to control actuation of said normally closed solid state switch and Triac (90, 92), wherein said Triac and said start winding (S) are connected in series (See serial connection of triac switches and start winding S), and wherein said Triac and start winding are connected in parallel with said main winding (See serial connection of triac switches and start winding S with parallel connection with main winding S).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a voltage controlled timing switch circuit to the device of Schaefer as per Unno, the motivation being that the triac control circuit supplies voltage to the triac gate terminal that is in conformity with the incoming current, to make the triac conductive during the startup time of the motor, thus eliminating the power consumption of the start winding after the startup of the motor.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer U.S. Patent No. 4,292,555 in view of Jordan et al. US 4,862,053.

Regarding Claim 9, Schaefer teach a single phase AC motor (Col. 2, Ln 26) adapted to be connected across AC power supply lines (Col. 2, Ln 38-40) comprising 
a rotor (Col. 4, Ln 39) and 
a stator (Col. 2, Ln 29), wherein the stator is wound with a main winding, (item 10) 
(Note: the auxiliary coils 31 is interpreted as the exciter winding), wherein the main winding is connected across the AC power Preliminary supply lines (Col. 2, Ln 35-40), 
an electronic switch in series with the start winding (Col. 2, Ln 63-64) and wherein the electronic switch and start winding are connected across the AC power supply lines (Col. 2, Ln 63-65), 
 	Schaefer do not teach a voltage controlled trigger circuit connected to and adapted to control the electronic switch, 
wherein the exciter winding is separate and distinct from the main winding and the start winding, and 
wherein the exciter winding is connected between the AC power supply lines and the voltage controlled trigger circuit, whereby the start winding of the motor is activated and inactivated. (See connection of the auxiliary coils 31 and AC power supply 14 and Trigger circuit 21 of Fig. 1)
However Jordan teach a voltage controlled trigger circuit (See Fig. 5) connected to and adapted to control the electronic switch (28), 
wherein the exciter winding (26) is separate and distinct from the main winding (16) and the start winding (62), and 
wherein the exciter winding is connected between the AC power supply lines (L1/L2) and the voltage controlled trigger circuit (See Fig. 5), whereby the start winding of the motor is activated and inactivated. (Col. 4, Ln 66 to Col. 5 Ln 1-11)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a voltage controlled timing switch circuit to the device of Schaefer as per Jordan, the motivation being that the triac control circuit supplies 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846